DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 13-22, drawn to a rail vehicle.
Group II, claims 23-25, drawn to a method of fire protection or fire fighting within an electric energy store.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 
a rail vehicle containing on-track undercarriages, a vehicle frame supported on the on-track undercarriages, a vehicle superstructure with at least one driver’s cabin, an electric energy store, a motive drive having an electric motor supplied by means of the electric energy store, the electric energy store having a tempering by means of a liquid dielectric, and the vehicle superstructure having a compartment with at least one fire protection cabinet and a dielectric tank, the compartment being separate from the driver’s cabin, and in the compartment the electric energy store is disposed within the at least one fire protection cabinet with the dielectric tank disposed there above, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Japanese Patent Publication No. JP 2016-130047, hereinafter Horie.  
Horie teaches a railroad vehicle (paragraph [0013] and figure 1). The railroad vehicle contains on-track undercarriages (10), a vehicle frame supported on the on-track undercarriages (10) and a vehicle body (20, “superstructure”) (paragraph [0015] and figure 1). The vehicle body (20, “superstructure”) includes two driver’s cabins (20a and 20b) (paragraph [0016]). The railroad vehicle further includes a storage battery (BT, “energy store”) and an electric motor (12) supplied with energy from the storage battery (BT, “energy store”) (paragraph [0015]).  The storage battery (BT, “energy store”) is cooled by an air-conditioner (33) (paragraphs [0034, 0036]). It is well-known in the art that air-conditioners use a working fluid, which switches state from liquid to gas and back. It is further well-known that working fluids in air-conditioners are not electrically conductive. As such, the working fluid in the air-conditioner (33) is (at least for a portion of the time) a “liquid dielectric”. The vehicle body (20, “superstructure”) includes a battery storage chamber (24, “compartment”) (paragraph [0020]). Horie teaches that the battery storage chamber (24, “compartment”) is sealed and airtight to prevent any flame or smoke, which may develop within from escaping into the body of the railroad vehicle (paragraph [0021]) – therefore, the battery storage chamber (24, “compartment”) is a “fire protection cabinet”. The battery storage chamber (24, “compartment”) is separate from the driver’s cabins (20a and 20b) (figure 1). The vehicle body (20, “superstructure”) further includes the air-conditioner (33), which includes the working fluid (“liquid dielectric”) – therefore, the air-conditioner (33) may be considered a “dielectric tank”. The storage battery (BT, “energy store”) is disposed within the battery storage chamber (24, “compartment”), which is also a “fire protection cabinet” as articulated above. The air-conditioner (33, “dielectric tank”) is disposed above the storage battery (BT, “energy store”) (figure 1).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724